Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/12/2021 has been entered. Claims 1 and 6 are currently amended.  Claims 2 and 7 are cancelled.  Claims 9-10 are added in the application. Claims 1, 3-6 and 8-10 are pending.  The amendment created issue that is resolved with Examiner’s Amendment in this office action.

Response to Arguments
Applicant’s argument, see page 5 to 9, filed on 1/12/2021, with respect to 103 rejection has been fully considered and is persuasive.  The 103 rejection is withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. James Armstrong on 1/27/2021.
The application has been amended as follows: 

1.         (Currently Amended)   A method for manufacturing a high-strength cold-rolled steel sheet, the method comprising 

(b) hot-rolling the reheated slab to reach a finishing mill delivery temperature of 800°C to 900°C to obtain a hot-rolled slab;
(c)  cooling the hot-rolled slab to a temperature of 600°C to 700°C, followed by coiling, thereby obtaining a hot-rolled steel sheet;
(d) pickling the hot-rolled steel sheet, followed by cold rolling to obtain a cold-rolled steel sheet;
(e) annealing the cold-rolled steel sheet in a two-phase region composed of α and γ phases to obtain an annealed steel sheet; and
(f)  cooling the annealed steel sheet to a martensite temperature range,  followed by overaging.

2.         (Canceled)

3.         (Original)   The method of claim 1, wherein the hot-rolled steel sheet after  
step (c) has a microstructure composed of pearlite and ferrite.

4.         (Original)  The method of claim 1, wherein a difference in tensile strength between a center and widthwise edge of the hot-rolled steel sheet is 50 MPa or less.

5.         (Original)  The method of claim 1, wherein the annealing of step (e) is performed at 810°C to 850°C, and the overaging of step (f) is performed at 250°C to 350°C.

6.         (Previously Presented)   A high-strength cold-rolled  steel  sheet  consisting  of  
0.10  wt%  to 0.13 wt% carbon (C), 0.9 wt% to 1.1 wt% silicon (Si), 2.2 wt% to 2.3 wt% manganese (Mn), 0.35 wt% to 0.45 wt% chromium (Cr), 0.04 wt% to 0.07 wt% molybdenum (Mo), 0.02 wt% to 0.05 wt% antimony (Sb),  0.35  wt%  to  0.45  wt%  aluminum  (Al),  and  the  remainder  being  iron  (Fe)  and inevitable impurities,
the steel sheet having a complex microstructure composed of ferrite, martensite and bainite, wherein a sum of area fractions of the ferrite and the martensite is from 90% up to less than 100%.

7.         (Canceled)

8.         (Original)  The high-strength cold-rolled steel sheet of claim 6, having a tensile 
strength of 980 MPa or higher, a yield strength of 600 MPa or higher, an elongation of 17% or higher, and a bending workability (R/t) of 2.0 or less.
comprising 
(a) reheating a steel slab, which consists of 0.10 wt% to 0.13 wt% carbon (C), 0.9 wt% to 1.1 wt% silicon (Si), 2.2 wt% to 2.3 wt% manganese (Mn), 0.35 wt% to 0.45 wt% chromium (Cr), 0.04 wt% to 0.07 wt% molybdenum (Mo), 0.02 wt% to 0.05 wt% antimony (Sb), 0.35 wt% to 0.45 wt% aluminum (Al), more than 0 wt% but not more than 0.02 wt% phosphorus (P), more than 0 wt%  but  not  more  than  0.003  wt%  sulfur  (S)  and  the  remainder  being  iron  (Fe)  and  inevitable impurities, at a temperature of 1150°C to 1250°C to obtain a reheated slab;
(b) hot-rolling the reheated slab to reach a finishing mill delivery temperature of 800°C to 900°C to obtain a hot-rolled slab;
(c)  cooling  the  hot-rolled  slab to a temperature of 600°C to 700°C, followed by coiling, thereby obtaining a hot-rolled steel sheet;
(d) pickling the hot-rolled steel sheet, followed by cold rolling to obtain a cold-rolled steel sheet;
(e) annealing the cold-rolled steel sheet in a two-phase region composed of α and γ phases to obtain an annealed steel sheet; and
(f)  cooling the annealed steel sheet to a martensite temperature range,  followed by overaging.

10.       (Previously Presented)   A high-strength cold-rolled steel sheet consisting of  


Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The current invention discloses a method for manufacturing a high-strength cold-rolled steel sheet consisting of claimed chemical composition, the method comprising recited steps.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art are the disclosures of Nobuyuki et al (JP2015113505A), Chin et al (EP 1960562 Bl), and Han et al (US 20180002771 Al).  These references teach similar methods.  However, none of them teaches the claimed steel sheet CONSISTING OF claimed chemical composition.

Conclusion
Claims 1, 3-6 and 8-10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734